                Case 2:20-cv-02905-SHM-atc Document 1-1 Filed 12/17/20 Page 1 of 6                                                 PageID 5
                                                (CIRCUIT/CHANCERIt) COURT OF TENNESSEE
                                             140 ADAMS AVENUE, MEMPHIS, TENNESSEE 38103
                                                                                                                   FILED
                                            FORTHE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS                         NOV 13 2020
                                                        SUMMO S IN CIVILACTION                                CIRGUIT COUPT CLERK
                                                                   '   awswt                                  BY              D.C.
 Docket No.       C j ~J                                               ivorce                             Ad Damnum $             C~       ~ OOD• CO

 SHIRLEY DUVENTRE                                                                     HOME DEPOT U.S.A. INC.


                                                                           vs



                             Plaintiff(s)                                                                      Defendant(s)
T0: (Name and Address of Defendant (One defendant per summons))                                                          Method of Service:
 Corporation Service Company
 ' 2908 Poston Avenue                                                                                            Shelby County Sheriff
   Nashville, TN 37203-1312                                                                                      '~"ommissioner of Insurance ($)
                                                                                                                 3ecretary of State ($)
                                                                                                                 Other TN County Sheriff ($)
                                                                                                                 0
                                                                                                                 Private Process Server

                                                                                                                        ($) Attach Required, Fees
You are hereby summoned and required to defend a civil action byfiling your answerwith the Clerk of the Court and

serving a copy of your answerto the Complaint on                  ~S                      W. ?t &wL Q.4^6                              Plaintiffs

attorney,   whose address is 291 Losher Street, Hernando, MS 38632

telephone                                   within THIRTY (30) DAYS after this summons has been served upon you, not including the day
of service. If you fail to do. so, a judgment by default may be taken against you for the relief demanded in the Complaint.

                                                                                TEMIIKA D. GIPSON, Clerk / W. AARON HALL, Clerk and Master


TESTED AND ISSUED                                                               By
                                                                 TO THE DEFENDANT:
NOTICE; Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice:
Tennessee law provides a ten thousand dollar ($10,000) personal property exemption from execution or seizure to satisfy a judgment. If a judgment
should be entered against you in this action and you wish to claim property as exempt, you must file a written list, under oath, of the items you wish
to claim as exempt with the Clerk of the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless
it isfiled before the judgment becomes final, it will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain
items are automatically exempt by law and do not need to be listed. These include items ofnecessary wearing apparel (clothing) for yourself and
your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family Bible and school books. Should any of these
items be seized, you would have the right to recoverthem. If you do not understand your exemption right or how to exercise it, you may wish to seek
the counsel of a lawyer.
            J
                               FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 222-2341

I, TEMIIKA D. GIPSON % W. AARON HALL , Clerk of the Court, Shelby County, Tennessee, cerfify this to be a true and accurate copy asfiled this

                            20

TEMIIKA D. GIPSON , Clerk / W. AARON HALL, Clerk and Master              By:                                             , D.C.
          Case 2:20-cv-02905-SHM-atc Document 1-1 Filed 12/17/20 Page 2 of 6                                          PageID 6


I HEREBY CERTIFYTHAT I HAVE SERVEDTHE WITHIN SUMMONS:

By delivering on the     o~~        day of                                      20k~ _at            v19         M. a copy of the summons

    a copy of the Complaint to the following Defendant

                                    46_~



                                                                                                                 49, /A-7,'   _,/~ 6   e,
                                                                                By: 44            1
             of person accepting service                                            Sheriff or other auth    zed person to serle process




                                               RETURN OF NON-SERVICE OF SUMMONS

I HEREBY CERTIFYTHAT I HAVE NOT SERVEDTHE WITHIN SUMMONS:

To the named Defendant

because                                      is (are) not to be found in this County after diligent search and inquiryfor the following

reason(s):

This                   day of                                    20



                                                                                 By:
                                                                                       Sheriff or other authorized person to serve process
          Case 2:20-cv-02905-SHM-atc Document 1-1 Filed 12/17/20 Page 3 of 6                        PageID 7
,   . ,



                        IN TI3E CIRCUIT COURT OF S>EIELBY COUNTY,
                         r OR T1Fi'E TH'iRTIETH dUiIICIAL DISTRICT AT


          SHIRLEY DUVENTRE                                                              PLAINTIFF

          VS.                                                                   NO.: a - "t 'Vy `o~ C~

          HOME DEPOT U.S.A. INC.                                                        ~.l J~r
                                                                                        DEFE       W

                                                  JURY DEMANDED


                                                     COMPLAINT


                  COME NOW the Plaintiff, Shirley DuVentre, by and through counsel, and files this, her

          Complaint against the Defendant, Home Depot U.S.A. INC. and in support of said cause of action

          would state and aver as follows; to-wit:

                                                       PARTIES

                 1.      The Plaintiff, Shirley DuVentre is an adult resident citizen of Memphis, Shelby

          County, Tennessee.

                  2.     The Defendant, Home Depot U.S.A. INC., is a for-profit corporation organized and

          existing under the laws of the State of Delaware with a principal address in the State of Georgia and

      doing business in the State of Tennessee who may be served with process of this Court by serving its

      registered agent, Corporation Service Company at 2908 Poston Avenue, Nashville, TN 37203-1312.

                                           JURISDICTION AND VENUE

                 3.      This personal injury action arises in tort based on the negligence of the Defendant,

      Home Depot U.S.A. INC. Home Depot U.S.A. INC. has the responsibility as owner of the common

      areas for the stores to maintain those common areas and to not create conditions in said common

      areas that are harmful to patrons. The Plaintiff is a resident of Shelby County, Tennessee, the
Case 2:20-cv-02905-SHM-atc Document 1-1 Filed 12/17/20 Page 4 of 6                        PageID 8




Defendant is registered to do and is doing business in Tennessee and all acts complained of occurred

in Shelby County, Tennessee thereby making jurisdiction and venue proper in this Court.

                                              FACTS

         4.    That on or about May 2, 2019 the Plaintiff, Shirley DuVentre was shopping near the

customer service desk of a Home Depot Store in Memphis, Tennessee when she slipped on water

and leaves that had fallen on the floor from a plant that had been watered at the Home Depot store by

employees of the Home Depot.

         5.    When Ms. DuVentre slipped, her knee came down forcefully onto the concrete and

metal floor owned by the Defendant.

         6.    Ms. Duventre then left the store after being checked on by employees of the Home

Depot.

         7.    In the following weeks, Ms. Duventre went about her normal routine while

experiencing discomfort in her knee. Because of this she was seen at Baptist Memorial Hospital-

Desoto on May 20, 2019 with complaints' of pain in her knee and x-rays were ordered on that day.

Ms. Duventre was diagnosed with narrowing of the lateral patella femoral joint and osteoarthritis.

Otherwise, there were normal views of her x-rays on that date. She was told to report back to Baptist

in 3 weeks. No additional x-rays or diagnostic test were ordered.

         8.    She was seen back at Baptist on June 10, 2019. The records from that day reflect that

no effusion was present and again ivls. DuVentre was diagnosed with narrowing ofthe lateral patella

femoral joint. It was also noted at that time that Ms. DuVentre may require visco-supplementation to

her knee at some point in the future.

         9.    Because of her experience at Baptist Memorial Hospital-Desoto, Ms. DuVentre was

under the impression that she was suffering because of arthritic issues brought on by her age.

                                                 K
     Case 2:20-cv-02905-SHM-atc Document 1-1 Filed 12/17/20 Page 5 of 6                        PageID 9
~,




             10.     When her discomfort continued after June 10, 2019, she ultimately sought a second

     opinion from Titan Orthopaedics in Memphis and received an MRI on November 14, 2019 at Baptist

     Memorial Hospital-Desoto. At this time, her injury was discovered to be a torn meniscus in her right

     knee.

                                                NEGLIGENCE

             11.     The Defendant owed the Plaintiff, an Invitee, the duty of reasonable care and

     knew or should have known of the dangerous condition or potential for a dangerous condition to

     be created. The Defendant was negligent and breached its duty in the following respects resulting

     in injury to the Plaintiff:

             a) Failure to properly maintain the common area in a reasonably safe condition;

             b) Neglecting care and maintenance of common area;

             c) Creating the dangerous condition with its practice of watering plants on its premises

     and allowing them to be carried through the store without sufficient safety measures;

             d) Failure to properly hire, train and instruct its employees;

                                           PROXIMATE CAUSE

             12.     The negligence of the Defendant was the proximate cause and/or the proximate

     contributing cause of the accident and the resultant injuries and damages to the Plaintiff:

                                                  DAMAGES
             13.     That the Plaintiff, Shirley, as a direct and proximate result of Defendant's

     negligence, has been caused to suffer and incur severe and painful physical injuries and damages,

     including, but not limited to the following, to-wit:

             a.      Bodily injuries caused, precipitated, and/or aggravated by the wrongs complained

                     of by the Plaintiff, past, present and future;

                                                        3
         Case 2:20-cv-02905-SHM-atc Document 1-1 Filed 12/17/20 Page 6 of 6                          PageID 10
.   ,.




                   b.      Physical pain and suffering, past, present and future;

                   C.     Mental and emotional anguish, anxiety, depression, distress and suffering, past

                          present, and future;

                   d.     Hedonic damages for the impairment and loss of enjoyment of the normal

                          pleasures of life, past, present, and future; as well as

                   e.     Medical expenses, past,-present and future; and

                   f.     Permanent impairment to his body;

                   g.      Loss of wages.

                   WHEREFORE, PREMISES CONSIDERED, Plaintiff, Shirley DuVentre, sues the

         Defendant for actual and compensatory damages in the amount of $175,000.00 together with

         pre judgment and post judgment interest at the maximum rate allowed by law as well as

         expenses and all costs associated herein.

                   Plaintiff respectfully prays for damages as they may appear in the trial of this, cause

         reserving the right to amend this pleading to confirm to the facts as they may develop for costs

         and interests, and for all other such general relief justified by the facts under the law and in

         equity.

                   PLAINTIFF DEMANDS A JURY TO TRY THE ISSUES WHEN JOINED.



                                                          By:                   ~
                                                                  Stev     . Pittman, T   #01713
                                                                  Chatham Gilder Howell Pittman, PLLC
                                                                  Attorneys for Plaintiff
                                                                  291 Losher Street
                                                                  Hernando, MS 38632
                                                                  662-429-1027
                                                                  steveAthelawyersthatlisten.com
